 



Exhibit 10.3
EXECUTION VERSION
FIRST AMENDMENT, CONSENT AND WAIVER TO
CREDIT AGREEMENT
          FIRST AMENDMENT, CONSENT AND WAIVER, dated as of May 10, 2006 (this
“Amendment”), to the CREDIT AGREEMENT, dated as of February 10, 2006 (as the
same may be further amended, supplemented, extended or restated, or otherwise
modified from time to time, the “Credit Agreement”), among BROOKDALE SENIOR
LIVING INC., a Delaware corporation (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”), LEHMAN BROTHERS INC., as advisor, sole lead arranger
and sole bookrunner (in such capacity, the “Lead Arranger”), GOLDMAN SACHS
CREDIT PARTNERS L.P., CITIGROUP GLOBAL MARKETS INC. and LASALLE BANK NATIONAL
ASSOCIATION, as co-arrangers (in such capacity, the “Co-Arrangers”), LASALLE
BANK NATIONAL ASSOCIATION, as syndication agent (in such capacity, the
“Syndication Agent”), GOLDMAN SACHS CREDIT PARTNERS L.P. and CITICORP NORTH
AMERICA, INC., as co-documentation agents (in such capacity, the
“Co-Documentation Agents”) and LEHMAN COMMERCIAL PAPER INC., as administrative
agent (in such capacity, the “Administrative Agent”).
WITNESSETH:
          WHEREAS, pursuant to that certain Purchase and Sale Agreement, dated
as of February 7, 2006 (the “AEW Acquisition Agreement”), the Borrower
indirectly acquired (the “AEW Acquisition”) five properties set forth on
Schedule 1A for an aggregate purchase price of approximately $179,500,000
comprised of approximately $124,500,000 financing provided by Merrill Lynch
Capital, a Division of Merrill Lynch Business Financial Services Inc. (the “AEW
Merrill Financing”) and $55,000,000 of equity;
          WHEREAS, in connection with the AEW Acquisition, the Borrower created
14 Subsidiaries (the “AEW Subsidiaries”), six of which are Management
Subsidiaries, as more particularly described on Schedule 2A;
          WHEREAS, the Merrill Financing is structured as (i) a $95,000,000
first-mortgage loan which is secured by the properties acquired in the AEW
Acquisition and (ii) a $29,500,000 mezzanine loan (the “AEW Mezzanine
Financing”) which is secured by a pledge of the Capital Stock of certain of the
AEW Subsidiaries (the “Pledged AEW Subsidiaries”) as more particularly set forth
on Schedule 2A;
          WHEREAS, pursuant to that certain Asset Purchase Agreement, dated as
of January 6, 2006 (the “Liberty Acquisition Agreement”), the Borrower
indirectly acquired (the “Liberty Acquisition”) seven properties set forth on
Schedule 1B for an aggregate purchase price of approximately $92,100,000
comprised of approximately $65,200,000 financing provided by

 



--------------------------------------------------------------------------------



 



2

General Electric Capital Corporation (the “Liberty GE Financing”) and
$26,900,000 of equity with an additional $6,425,000 available for reimbursement
of fifty percent of capital improvement expenditures;
          WHEREAS, in connection with the Liberty Acquisition, the Borrower
created eight Subsidiaries (the “Liberty Subsidiaries”) as more particularly
described on Schedule 2B;
          WHEREAS, the Liberty GE Financing is structured as a $65,200,000
first-mortgage loan which is secured by the properties acquired in the Liberty
Acquisition and a pledge of the Capital Stock of certain of the Liberty
Subsidiaries (the “Pledged Liberty Subsidiaries”) as more particularly set forth
on Schedule 2B;
          WHEREAS, pursuant to that certain Purchase and Sale Agreement, dated
as of November 18, 2005 (the “Pin Oaks Acquisition Agreement”), the Borrower
indirectly acquired (the “Pin Oaks Acquisition”) one property (comprised of two
facilities) set forth on Schedule 1C for an aggregate purchase price of
approximately $13,000,000 comprised of approximately $8,800,000 financing
provided by Merrill Lynch Capital, a Division of Merrill Lynch Business
Financial Services Inc. (the “Pin Oaks Merrill Financing”), and $4,200,000 of
equity;
          WHEREAS, in connection with the Pin Oaks Acquisition, the Borrower
created two Subsidiaries (the “Pin Oaks Subsidiaries”), one of which is a
Management Subsidiary, as more particularly described on Schedule 2C;
          WHEREAS, the Pin Oaks Merrill Financing is structured as a joinder by
the Pin Oaks Subsidiaries to an existing $20,955,233 credit facility with
Merrill Lynch Capital, a Division of Merrill Lynch Business Financial Services
Inc., dated as of December 21, 2005, which is a first-mortgage loan financing
secured by certain real property including the property acquired in connection
with the Pin Oaks Acquisition, and a pledge of the Capital Stock of the Pin Oaks
Subsidiaries, as more particularly set forth on Schedule 2C;
          WHEREAS, the Borrower has requested that the Lenders amend the Credit
Agreement to permit the pledge of the Capital Stock of the Pledged AEW
Subsidiaries, the Pledged Liberty Subsidiaries and the Pin Oaks Subsidiaries and
to make certain other amendments; and
          WHEREAS, the Lenders have agreed to amend the Credit Agreement solely
upon the terms and conditions set forth herein;
          NOW, THEREFORE, in consideration of the premises and the agreements
hereinafter set forth, the parties hereto hereby agree as follows:
          1. Defined Terms. Unless otherwise noted herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

 



--------------------------------------------------------------------------------



 



3

          2. Amendment to Section 1.1 of the Credit Agreement (Defined Terms).
(a)Section 1.1 of the Credit Agreement is hereby amended by adding the following
new defined terms in the appropriate alphabetical order:
     ‘“AEW Mezzanine Financing’: as defined in the First Amendment.
     “AEW Mezzanine Loan Agreement”: the Mezzanine Loan Agreement, dated as of
April 28, 2006, among Brookdale Gardens Holdings I, LLC, Brookdale Gardens
Holdings II, LLC, and Brookdale Gardens Holdings III, LLC, collectively as
borrower, and Merrill Lynch Capital, a Division of Merrill Lynch Business
Financial Services Inc., as lender.
     “First Amendment”: the First Amendment to this Agreement, dated as of
May 10, 2006.
     “First Amendment Effective Date”: the “Amendment Effective Date” as defined
in the First Amendment.
     “Liberty GE Financing”: as defined in the First Amendment.
     “Pin Oaks Loan Agreement”: the $20,955,233 Loan Agreement, dated as of
December 21, 2005, among AHC Properties, Inc. and KGC Operator, Inc.,
collectively as borrowers, and Merrill Lynch Capital, a Division of Merrill
Lynch Business Financial Services, as lender.
     “Pin Oaks Merrill Financing”: as defined in the First Amendment.
     “Pin Oaks Subsidiaries”: as defined in the First Amendment.
     “Pledged AEW Subsidiaries”: as defined in the First Amendment.
     “Pledged Liberty Subsidiaries”: as defined in the First Amendment.”
          (b) Section 1.1 of the Credit Agreement is hereby further amended by
deleting the definition of “Excluded Guarantee Subsidiary” and substituting in
lieu thereof the following:
     “‘Excluded Guarantee Subsidiary’: any Subsidiary of the Borrower which is
prohibited from providing a guarantee of the Obligations pursuant to (i) with
respect to any Subsidiary existing as of the date hereof, documentation
evidencing Indebtedness permitted by Section 7.2(d) or any other agreement,
document or instrument to which such Subsidiary (or its Properties) is a party
or otherwise bound as of the date hereof or (ii) with respect to any Subsidiary
acquired or created to consummate any Acquisition permitted by Section 7.7(f)
after the date hereof, either (x) documentation evidencing Indebtedness assumed
by such Subsidiary in connection with such Acquisition or any other agreement,
document or instrument to which such Subsidiary (or its Properties) is a party
or otherwise bound assumed in connection with such Acquisition or
(y) documentation evidencing Indebtedness otherwise permitted by Section 7.2 to
which such Subsidiary is a party or by which it or any of its Property is
bound.”

 



--------------------------------------------------------------------------------



 



4

          (c) Section 1.1 of the Credit Agreement is hereby amended by inserting
the following at the end of the definition of “Excluded Pledge Subsidiary”:
     “Solely for the purposes of Section 6.11, “Excluded Pledge Subsidiary”
shall include (i) until the termination of the AEW Mezzanine Financing, the
Pledged AEW Subsidiaries, (ii) until the termination of the Liberty Merrill
Financing, the Pledged Liberty Subsidiaries, and (iii) until the termination of
the Pin Oaks Merrill Financing, the Pin Oaks Subsidiaries.”
          3. Amendment to Section 7.2 of the Credit Agreement (Limitation on
Indebtedness). Section 7.2 of the Credit Agreement is hereby amended by
(i) deleting the word “and” at the end of Section 7.2(i), (ii) deleting the
period at the end of Section 7.2(j) and substituting in lieu therefor the word
“;and”, and (iii) inserting the following new Sections 7.2(k), (l) and (m) in
the appropriate order:
     “(k) Indebtedness of the Borrower and its Subsidiaries in respect of the
AEW Mezzanine Financing;
     (l) Indebtedness of the Borrower and its Subsidiaries in respect of the
Liberty GE Financing, provided that, the Liberty GE Financing would otherwise be
permitted under Section 7.2(f) except for the pledge of the Capital Stock of
Pledged Liberty Subsidiaries; and
     (m) Indebtedness of the Borrower and its Subsidiaries in respect of the Pin
Oaks Merrill Financing, provided that, the Pin Oaks Merrill Financing would
otherwise be permitted under Section 7.2(f) except for the pledge of the Capital
Stock of Pin Oaks Subsidiaries.”
          4. Amendment to Section 7.3 of the Credit Agreement (Limitation on
Liens). Section 7.3 of the Credit Agreement is hereby amended by (i) deleting
the word “and” at the end of Section 7.3(i), (ii) deleting the period at the end
of Section 7.3(j) and substituting in lieu therefor the word “;and”, and
(iii) inserting the following new Sections 7.3(k), (l) and (m) in the
appropriate order:
     “(k) until the termination of the AEW Mezzanine Financing, Liens on the
Capital Stock of the Pledged AEW Subsidiaries which secure the AEW Mezzanine
Financing;
     (l) until the termination of the Liberty GE Financing, Liens on the Capital
Stock of the Pledged Liberty Subsidiaries to secure the Liberty GE Financing
permitted by Section 7.2(l); and
     (m) until the termination of the Pin Oaks Merrill Financing, Liens on the
Capital Stock of the Pin Oaks Subsidiaries to secure the Pin Oaks Merrill
Financing permitted by Section 7.2(m).”
          5. Amendment to Section 7.13 of the Credit Agreement (Limitation on
Restrictions on Subsidiary Distributions). Section 7.13 of the Credit Agreement
is hereby

 



--------------------------------------------------------------------------------



 



5

amended by adding the following at the end of such Section: “and except to the
extent provided in Section 6.18 of the AEW Mezzanine Loan Agreement as in effect
on the First Amendment Effective Date.”
          6. Amendment to Section 7.19 of the Credit Agreement (Subsidiary
Distributions). Section 7.19 of the Credit Agreement is hereby amended by adding
the following at end at of such Section: “, other than any such dividends,
distributions or transfers prohibited by Section 6.18 of the AEW Mezzanine Loan
Agreement or Section 4.1(f) of the Pin Oaks Loan Agreement, in each case, as
such agreements are in effect on the First Amendment Effective Date.”
          7. Consent and Waiver. The Lenders hereby waive compliance with the
terms and conditions of Section 6.11 of the Credit Agreement solely with respect
to the Capital Stock of the Pledged AEW Subsidiaries, the Pledged Liberty
Subsidiaries and the Pin Oaks Subsidiaries, provided that, the Borrower shall
comply with the provisions of Section 6.11 (i) with respect to the Pledged AEW
Subsidiaries upon the termination of the AEW Mezzanine Financing, (ii) with
respect to the Pledged Liberty Subsidiaries upon the termination of the Liberty
Merrill Financing, and (iii) with respect to the Pin Oaks Subsidiaries upon the
termination of the Pin Oaks Merrill Financing.
          8. Conditions to Effectiveness. This Amendment shall become effective
upon the date (the “Amendment Effective Date”) on which the Administrative Agent
shall have received:
     (a) This Amendment, executed and delivered by a duly authorized officer of
the Borrower and the Administrative Agent.
     (b) An Acknowledgment and Consent, substantially in the form of Exhibit A
hereto, duly executed and delivered by each Grantor.
     (c) A Lender Consent Letter, substantially in the form of Exhibit B (a
“Lender Consent Letter”), duly executed and delivered by the Required Lenders.
     (d) An assumption agreement, substantially in the form of Annex I to the
Guarantee and Pledge Agreement, executed and delivered by a duly authorized
officer of Brookdale Gardens, Inc. (the “Assumption Agreement”).
     (e) A closing certificate of Brookdale Gardens, Inc., dated the Amendment
Effective Date, substantially in the form of Exhibit C to the Credit Agreement,
with appropriate insertions and attachments.
     (f) A long-form good standing certificate for Brookdale Gardens, Inc.,
dated as of a recent date, issued by the Secretary of State of the State of
Delaware.
     (g) A supplement to the Guarantee and Pledge Agreement, in form and
substance reasonably satisfactory to the Administrative Agent (the “Guarantee
and Pledge Supplement”), by the applicable Subsidiaries, granting a security
interest in the Capital Stock of Brookdale Gardens, Inc., Brookdale Gardens
Holdings I, LLC and

 



--------------------------------------------------------------------------------



 



6

Brookdale Liberty, Inc., to the extent permitted by the terms of the AEW Merrill
Financing and the Liberty GE Financing.
     (h) (i) The certificates (if any) representing the shares of Capital Stock
of Brookdale Gardens, Inc. and Brookdale Liberty, Inc. pledged pursuant to the
Guarantee and Pledge Agreement, together with an undated stock power for each
such certificate, if applicable, executed in blank by a duly authorized officer
of the pledgor thereof, and (ii) an Acknowledgment and Consent, substantially in
the form of Annex II to the Guarantee and Pledge Agreement, duly executed by
Brookdale Gardens Holdings I, LLC and Brookdale Liberty, Inc.
     (i) Copies of the documents creating or evidencing the AEW Merrill
Financing, the Liberty GE Financing and the Pin Oaks Merrill Financing,
certified by the Borrower as true, correct and complete.
     (j) A UCC-1 financing statement and a UCC-3 financing statement as may be
reasonably requested by the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent.
          9. Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and each Lender that as of the Amendment
Effective Date (before and after giving effect to this Amendment):
     (a) Each Loan Party has the requisite power and authority to make, deliver
and perform this Amendment, the Acknowledgment and Consent, the Assumption
Agreement and the Guarantee and Pledge Supplement (collectively, the “Amendment
Documents”) to which it is a party.
     (b) Each Loan Party has taken all necessary corporate or other action to
authorize the execution, delivery and performance of the Amendment Documents to
which it is a party. No consent or authorization of, filing with, notice to or
other act by or in respect of, any Governmental Authority or any other Person is
required in connection with the Amendment Documents, or the execution, delivery,
performance, validity or enforceability of this Amendment or the other Amendment
Documents, except (i) consents, authorizations, filings and notices which have
been obtained or made and are in full force and effect and (ii) the filings
contemplated by Section 4.19 of the Credit Agreement. Each Amendment Document
has been duly executed and delivered on behalf of each Loan Party that is a
party thereto. Each Amendment Document and the Credit Agreement, as amended
hereby (the “Amended Credit Agreement”) constitutes a legal, valid and binding
obligation of each Loan Party that is a party thereto, enforceable against each
such Loan Party in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).
     (c) The execution, delivery and performance of the Amendment Documents will
not violate any Requirement of Law or any Contractual Obligation of the Borrower

 



--------------------------------------------------------------------------------



 



7

or any of its Subsidiaries and will not result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Security Documents).
     (d) Each of the representations and warranties made by any Loan Party
herein or in or pursuant to the Loan Documents is true and correct in all
material respects on and as of the Amendment Effective Date as if made on and as
of such date (except that any representation or warranty which by its terms is
made as of an earlier date shall be true and correct in all material respects as
of such earlier date).
     (e) The Borrower and the other Loan Parties have performed in all material
respects all agreements and satisfied all conditions which this Amendment and
the other Loan Documents provide shall be performed or satisfied by the Borrower
or the other Loan Parties on or before the Amendment Effective Date.
     (f) After giving effect to this Amendment, no Default or Event of Default
has occurred and is continuing, or will result from the consummation of the
transactions contemplated by this Amendment.
     (g) Schedule 3 attached hereto sets forth as of the Amended Effective Date
the name and jurisdiction of incorporation of each Subsidiary created or
acquired after the Closing Date and, as to each Subsidiary, the percentage of
each class of Capital Stock owned by each Loan Party or any other Subsidiary, as
applicable, and indicates whether each such Subsidiary is (i) an Excluded Pledge
Subsidiary, an Excluded Guarantee Subsidiary, a Management Subsidiary, an
Inactive Subsidiary, a Grand Court Subsidiary, a Pledged AEW Subsidiary, a
Pledged Liberty Subsidiary and/or a Pin Oaks Subsidiary or (ii) to be pledged to
the Administrative Agent for the benefit of the Lenders on or after the
Amendment Effective Date.
     (h) Schedule 4 attached hereto is a true, correct and complete corporate
structure chart setting forth the Borrower and each of its newly formed direct
and indirect Subsidiaries described in Schedule 3 as of the Amendment Effective
Date.
          10. Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with this Amendment, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
          11. Limited Effect. Except as expressly provided hereby, all of the
terms and provisions of the Credit Agreement and the other Loan Documents are
and shall remain in full force and effect. The amendments contained herein shall
not be construed as a waiver or amendment of any other provision of the Credit
Agreement or the other Loan Documents or for any purpose except as expressly set
forth herein or a consent to any further or future action on the part of the
Borrower that would require the waiver or consent of the Administrative Agent or
the Lenders.

 



--------------------------------------------------------------------------------



 



8

          12. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          13. Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
agreement, and any of the parties hereto may execute this Amendment by signing
any such counterpart. A set of the copies of this Amendment and the Lender
Consent Letters signed by all the parties shall be lodged with the
Administrative Agent. Delivery of an executed signature page of this Agreement
or of a Lender Consent Letter by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof.
          14. Binding Effect. The execution and delivery of the Lender Consent
Letter by any Lender shall be binding upon each of its successors and assigns
(including assignees of its Loans in whole or in part prior to effectiveness
hereof).
          15. Headings, etc. Section or other headings contained in this
Amendment are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Amendment.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

                  BROOKDALE SENIOR LIVING INC.  
 
           
 
  By:   /s/ R. Stanley Young   
 
         
 
      Name: R. Stanley Young   
 
      Title: Executive Vice President and Chief Financial Officer   
 
                LEHMAN COMMERCIAL PAPER INC., as
    Administrative Agent  
 
           
 
  By:   /s/ Francis X. Gilhool   
 
         
 
      Name: Francis X. Gilhool   
 
      Title: Authorized Signatory   

[Signature Page to First Amendment]

 